Exhibit 10.28

 

Monternet SMS Cooperation Agreement

 

Contract No:     Execution date:     Party A: Beijing Mobile Communication Co.,
Ltd   Party B: Beijing Sohu Internet Information Service Co., Ltd Legal
representative:   Legal representative: Zhang Chaoyang Mailing address: No. 58
Dongzhong Street Dongcheng District, Beijing 100027   Mailing address: F15 Wing
2 No. 7 Jianguomennei Avenue, Beijing 10005 Tel: 65546699   Tel: 65102160 Fax:
65541330   Fax: 65102900 Opening bank:   Opening bank: Gongtibeilu branch of
Communication Bank Account number:   Account number: 060869018001247090

 

Beijing Mobile Communication Co., Ltd (hereinafter referred to as “Party A”), as
the mobile communication operator and mobile data operator, provides the
application providers with the open premium-based communication channels.
Beijing Sohu Internet Information Service Co., Ltd (hereinafter referred to as
“Party B”), engaged in value-added communication business as approved by the
competent telecom authorities, provides the mobile users the SMS value-added
services. To provide the users with better application services, the parties
agree as follows with regard to joint efforts of Monternet SMS services upon
friendly consultation in the principle of equality, mutual benefit and
development:

 

I. Introduction of Cooperation Scope

 

1.1 Party B shall fully comply with the State Council Order (No. 292)
“Administrative Methods of Internet Contents and Application Services”, be
granted the license of value-added telecom business (dedicated to mobile network
value-added telecom service), service for telecom and information services
(Internet information service), be able to provide comprehensive after service
system, and have legal business conditions like the legal and reliable
information/message sources.

 

1.2 In case Party B is the local partner of Party A, Party B shall provide
Monternet SMS services to China Mobile mobile phone users of Beijing region only
via the SMS channel of Party A.

 

1.3 Party B shall abide by Monternet SP regulations (including but not limited
to “SMS Value-added Service SP Cooperation Regulations of Beijing Mobile and
China Mobile) to provide SMS value-added services.

 

1.4 Party A shall conduct regular examination of Party B in accordance with
Monternet SP Cooperation Regulations and relevant provisions, and is entitled to
terminate the cooperation with Party B if the above examination fails.



--------------------------------------------------------------------------------

II. Rights and Obligations

 

2.1 Rights and Obligations of Party A

 

1) Party A permits Party B to connect with Party A’s SMS gateway to provide SMS
value-added services. Party A is entitled to adjust SMS traffic based on SMS
center’s capacity provided that Party A shall notify Party B in advance of any
adjustment impacting on Party B business.

 

2) Party A shall provide necessary GSM mobile communication system, and ensure
the stable and smooth traffic transmission. Upon Party B’s notification about
the poor transmission performance, Party A shall make troubleshooting promptly
to avoid interference with Party B business.

 

3) Party A shall provide Party B the technical protocol/standard and interface
standard of the SMS gateway platform as well as the technical documentation for
mutual communication, and promptly address the communication problems of Party
B.

 

4) Party A shall provide software/hardware for the SMS platform, and bear the
operating cost thus incurred.

 

5) Party A shall renovate its own billing system at is own cost, including the
bank premium-collection system and relevant hardware/software.

 

6) Party A shall provide the billing service and payment collection service to
Party B. Party A is entitled to check the business of Party B to ensure the
accuracy of the billing information. Party A shall provide users with the
specific premium invoice, and the detailed bill as requested.

 

7) When applicable, Party A shall provide Party B with the relevant data of
invalid Monternet users (number cancelled, mobile phone shut off and overdue
premium users) to facilitate Party B to settle the problem.

 

8) Party A shall handle the user inquiries and complaints arising out the
network problem.

 

2.2 Rights and Obligations of Party B

 

1) Party B shall undertake the purchase and maintenance of its own
software/hardware systems, including but not limited to the work and cost of all
hardware system/equipment test/commissioning, cut-over, system maintenance,
routine business management and marketing of the subject project.

 

2) Party B shall provide China mobile users with the agreed contents and
application services, and ensure the legal, current and reliable information
sources. Party B shall warrant that its information and contents comply with the
applicable laws and regulations, and be liable for any liability thus incurred.

 

3) The URL address of Party B customized interface to users is www.sohu.com for
users to know about the contents and services of Party B. The above interface
shall contain the basic service functions like authentication, addition,
deletion, modification and searching, and the premium inquiry function. Party B
shall provide users with the specific premium standard with the adjustment cycle
above 6 months, by which any service premium standard is subject to no change
within 6 months after the launching. Party B shall keep all user access records
of at least 3 months, and keep the user ordering data permanently, and provide
Party A with the interface for inquiry about the business records.



--------------------------------------------------------------------------------

4) Party B shall take necessary measures to effectively control invalid
Monternet users, and shall not send any information to invalid Monternet users
to ensure the normal business of Monternet.

 

5) In case of system failure of Party B impacting on Party A communication
system, Party B shall submit to instructions of Party A for adjustment of SMS
traffic of Party B to ensure reliable and stable SMS services, when Party B
shall handle any user dispute thus incurred.

 

6) In the term of this agreement, Party B shall not send ads among other waste
information to users via the communication channel of Party A. Party B shall
strengthen the examination of SMS contents, restrict on the group SMS quantity
(at most 2 each time) and unit-time sending SMSs (at most 100 each hour). Party
B shall take effective technical measures to avoid illegal attack on Monternet
including illegal intrusion, password pirating and illegal access of webpages.

 

7) Party B shall handle the user inquiries about application services or
contents, fee inquiries, complaints and resentments, and settle any user
complaint transferred by Party A within stipulated timeframe while ensuring the
fair and truthful settlement result.

 

8) In the term of this agreement, Party B is obligated to submit a report to
Party A as requested about the user base, user categories, access habits and
business prediction within the first 5 days each month. Party A shall keep the
confidentiality of the data as set in article 8 hereunder.

 

9) Party B is obligated to promote and market Monternet services to users.

 

III. Responsibility and Rights Matrix

 

3.1 Party B shall handle the user dispute arising out the contents and services
or transmission jams between the parties, and Party A shall handle the user
dispute arising out of the SMS gateway and SMS center, as detailed in the
diagram below:

 

LOGO [g75517chart.jpg]

 

 



--------------------------------------------------------------------------------

3.2 The contents or applications furnished by Party B shall not exceed the
mutually agreed business scope, otherwise Party A is entitled to terminate this
agreement and claim the default liability against Party B. Party A is entitled
to supervise the business of Party B, to which Party B shall assist with, to
avoid any negative impact of Party B business development on normal business of
Party A. In case any default of Party B in business development negatively
impacts on the normal business of Party A, Party A is entitled to terminate this
agreement and claim the default liability against Party B.

 

3.3 Party B shall send written proposal or the document stamped on SP management
website in advance of any intention to add or reduce the services hereunder or
change the price of some services hereunder. In case Party A agrees with the
above price change, Party A shall notify Party B thereof via SP website or in
writing; in case of agreeing with the new services by Party A, Party B shall
test the new services and furnish the test report to Party A. No new services
are available to users unless Party A confirms the new services are
sophisticated enough, as set in exhibit 1.

 

IV. Mutual Benefits

 

4.1 Party A shall charge the communication fee of SMS services hereunder from
the mobile phone users of Party A as per the fee standard. In principle, Party B
shall determine the information service fee of the services hereunder of the
mobile users subject to the approval of China Mobile Communication Corporation.
With Party A advising on the upper threshold of the price (i.e. 2 yuan per each
item of SMS, 30 yuan per month), Party B shall procure the approval of the price
authority for the price standard with prompt notification to Party A.

 

4.2 Party A shall provide Party B with the billing and information fee
collection services. With all information services fee of each billing month in
Beijing region as the information service fee receivable in Beijing region,
Party A shall pay 85% of the above receivable in Beijing region to Party B, and
be liable for any risk of overdue payment of local users. In case Party B is the
whole-network partner of Party A, i.e. Party B provides Monternet SMS
value-added services to the nationwide China Mobile users, then all information
services fee of each billing month in non-Beijing region as the information
service fee receivable in non-Beijing region, the non-Beijing mobile companies
shall collect such fee and credit the agreed rate (85% of the local information
service fee receivable) to Party A, which shall be credited to Party B in full
by Party A.

 

4.3 Party A shall charge Party B at 0.05-.0.08 yuan per item of SMS for any
exceeding SMSs between the SMS items (downlink) from Party B to nationwide users
and those from users to Party B (uplink), as stipulated below (“unbalanced SMSs
by reducing the uplink from the downlink):

 

Exceeding downlink

(items/month)

--------------------------------------------------------------------------------

   Fee standard
(yuan/item)


--------------------------------------------------------------------------------

  

Calculation method

X=(MT-MO)items/month

--------------------------------------------------------------------------------

Below 100,000

   0.08    X*0.08, at least 2000 yuan

100,000-300,000

   0.07    (X-100,000)*0.07+100,000*0.08

300,000-1 million

   0.06    (X-300,000)*0.06+200,000*0.07+100,000*0.08 Above 1 million    0.05   
(X-1,000,000)*0.05+700,000*0.06+
200,000*0.07+100,000*0.08



--------------------------------------------------------------------------------

V. Settlement Terms

 

5.1 Settlement points: as requested by Party A.

 

5.2 Settlement Methods

 

1) Party B is connected with Party A SMS center via Party A SMS gateway, the
billing data from Party A SMS gateway is final. The parties shall settle the
payment monthly from the 15th day to the 20th day each month for the premium of
the last month. Party A shall calculate out the last-month information fee of
Party B and the unbalanced communication fee payable to Party A after the end of
each billing month, by which the parties shall make the financial settlement.

 

2) The parties shall make the financial settlement as per the current-month
information fee receivable as calculated by the billing system of Party A. By
subtracting the unbalanced information fee payable to Party A from 85% of the
total information fee, Party A shall pay the positive net balance to Party B
against the service invoice; Party B shall pay the negative net balance to Party
A against the invoice of Party A. The receiving party shall issue the invoice
(as per local post stamp) to the paying party within 3 days after the receipt.

 

3) The parties shall settle the payment strictly in accordance with the
settlement method and deadline. The party liable for overdue payment beyond the
payment deadline (the 20th day each month) shall indemnify the other party the
default penalty at 0.1% daily. In case the overdue party delays the payment for
over 2 months instead of the notice of the other party, the receiving party may
lodge the action against the overdue party, the overdue party shall be liable
for any legal liability thus incurred.

 

VI. Promotion

 

6.1 The parties may jointly promote and publicize the services hereunder with
their own resources for mutual benefit.

 

6.2 In principle, Party A shall promote Monternet and the major classified
application services of Monternet only rather than mere Monternet services
hereunder.

 

6.3 Party B shall promote Monternet brand in the marketing of Party B brand and
other Monternet services. The use of Monternet logo by Party B, subject to
reporting to Party A prior to the formal use, shall strictly abide by the
logo/mark regulations instead of unauthorized distortion of the shape or color.

 

6.4 Party B shall not use Monternet brand other than the promotion of Monternet
service promotion, otherwise Party A is entitled to terminate the use thereof
and claim any liability thus incurred against Party B, even the legal liability
for severe default.

 

6.5 In conspicuous place of the promotion materials and media ads of Monternet
services, Party B shall clearly mark the customer service hotline or website,
complaint email address. Party B shall not use the products of China Mobile
rivals as the promotion awards of Monternet services.



--------------------------------------------------------------------------------

VII. Customer Services

 

7.1 The Monternet SMS delivered to users shall respond to customer demand or
request for customization. Party B shall ensure the healthy and legal SMS
information services, Party A is entitled to supervise/check SMSs of Party B,
and strengthen the management of SMS contents of Party B as set in exhibit 1
hereto.

 

7.2 Party B shall ensure that the users be fully informed of the basic business
information prior to access of the Monternet services, including price, sending
frequency, access method and major contents.

 

7.3 Party A customer center 1860 and the major business outlets shall handle the
user inquiry and complaint about Monternet services, and forward the user
problems about information, content and service to the customer service center
of Party B.

 

7.4 Party B shall provide 7*24 direct fixed phone and mobile phone numbers for
customer service, provided that the fixed phone is not an extension number and
the mobile phone is free from shut-off and forwarding. The customer service
phones shall be announced on the website or the promotion materials.

 

7.5 Party B shall assign regular staff to handle customer complaints within 1
day afterwards.

 

7.6 To ensure correct user understanding of Party B services, Party B shall make
free processing of the downlink information like the service recommendation,
customer service instructions and user procurement of password, and charge no
information fee for sending the service information (i.e. price, customization
confirmation, customer service hotline and order cancellation).

 

7.7 The order for customization SMS service shall take effect 72 hours after the
ordering. Within the above 72-hour period, the item-billed services may be
billed as per items, and the monthly-fee services are subject to no charge. The
services are chargeable in case of another ordering request of the user within
the current month.

 

7.8 For SMS services of monthly fixed information fee, in case of service use
period between 15 days and 1 month, Party B may charge the monthly information
fee; for the service period less than 15 days, Party B shall charge no
information fee of the month.

 

7.9 For users ordering customization services via Internet, Party B shall
clearly define the basic service information at the conspicuous place of the
page prior to the user confirmation thereof. After the confirmation of the
customization, Party B shall send out the SMS for prompt information, stating
“thanks to users”, “confirmation of customization”, “information fee”, “sending
frequency”, “surrender method”, “customer service phone and website”, etc.

 

7.10 For users ordering customization via mobile phones, Party B shall
immediately send SMS to users (including premium users and third-party users)
for prompt information, stating “thanks to users”, “confirmation of
customization”, “information fee”, “sending frequency”, “surrender method”,
“customer service phone, “website” (optional), etc.

 

7.11 As to the initial ordering understanding procured by physical marketing
(e.g. forms), Party B shall send the confirmation SMS (including basic service
information), and procure the password-based confirmation of the user prior to
the final order.



--------------------------------------------------------------------------------

VIII. Termination

 

8.1 Party B shall not send any information to invalid Monternet users. In case
Party B knowingly sends information to invalid Monternet users, Party A is
entitled to claim indemnification for economic loss from the overdue premium
users against Party B, and even terminate this agreement and the cooperation
hereunder.

 

8.2 Party B shall ensure the information furnished by Party B is compliant with
applicable policies, laws and regulations including “Telecom Regulations of PRC”
and “Administrative Methods of Internet Information Services”, and shall not
transmit any information impairing the national safety and interest or the
obscene information. Party B shall ensure its information does not impair the
corporate image of China Mobile; without written consent of Party A, Party B
shall not use the SMS ports of Party A to provide mobile users, including mobile
users ordering Party B SMS services, with any unwanted information, otherwise,
Party B shall indemnify Party A the loss thus incurred, and Party A is entitled
to terminate this agreement and the cooperation hereunder.

 

8.3 If Party A receives any complaint of user for receipt of non-ordered
services, Party A shall forward such complaint to Party B, who shall
investigation the case. Party A shall charge no cost of the above user, and
Party B, if in receipt of the above user fee, shall return the fee to the user.
Party A is entitled to terminate this agreement and cooperation hereunder based
on current-month user complaint quantity.

 

8.4 For complaints forward from Party A to Party B, Party B shall respond to
customer service center of Party A within 2 hours, and identify the reasons and
settle the user complaint within 1 working day. In case of any justified
complaint of Party A users due to the fault of Party B, Party A is entitled to
reduce 500 yuan per user from the current-month settlement amount as the default
penalty. For user complaints exposed to the competent regulatory agency or
media, Party A is entitled to reduce 10,000 yuan per user from the current-month
settlement amount as the default penalty, and may terminate this agreement and
cooperation hereunder based on the default severity.

 

8.5 Party B shall ensure the monthly user complaint response rate at 100%
(monthly complaints settled by Party B and reported to Party A/monthly
complaints forwarded by Party A to Party B), the complaints arising out of SP
below the standard complaints (standard complaints=Beijing Monternet SMS users
in current month*1.5/10000*monthly Monternet SMS users of Party B in current
month/total SP Monternet SMS users of Beijing Mobile in current month), customer
satisfaction rate above 80% (monthly complaints that the users are satisfied
with the settlement/monthly complaints forwarded by Party A to Party B). Party A
shall calculate and examine the complaint settlement of Party B each month, if
Party B fails the above standard, Party A is entitled to deduct the default
penalty from the monthly payment to Party B based on the default severity; in
case Party B fails the above standard in 3 months in a row, Party A is entitled
to terminate this agreement and the cooperation hereunder.

 

8.6 To ensure normal market operation of Monternet services, Party B shall not
directly or indirectly provide inter-operator SMS services, including domestic
inter-operator SMS service and cross-border international SMS services, and
shall not provide pure commission-based premium collection services (collect the
revenue from business other than the Monternet services through Monternet SMS
network) through the SMS system of Party A. Otherwise, Party B shall indemnify
Party A the loss thus incurred, and Party A is entitled to terminate this
agreement and the cooperation hereunder.

 

8.7 In case Party B fails to pay Party A the due payment for 3 months in a row,
and still fails to pay the overdue payment and default penalty within 15 days
after the receipt of the notice of Party A thereabout, Party A is entitled to
shut off the SMS channel, and terminate this agreement and the cooperation
hereunder.



--------------------------------------------------------------------------------

8.8 In case Party B violates the provisions hereunder or competent regulations
(including but not limited to SMS Value-added Service SP Cooperation Regulations
of Party A and China Mobile Communication Corporation) regardless of the warning
or request of Party A, Party A is entitled to shut off the SMS channel, and
terminate this agreement and the cooperation hereunder.

 

8.9 Party B shall bear any loss arising out of the termination above to any
other party.

 

IX. Confidentiality

 

9.1 Proprietary Information: the information disclosed by the disclosing party
that is developed, invented and discovered by the disclosing party or
transferred to the disclosing party valuable to the disclosing party, including
but not limited to the trade secrets, intellectual property rights and technical
secrets.

 

9.2 The parties shall not disclose the Proprietary Information of the parties
including the intellectual property rights and other trade secrets. The
receiving party shall keep the confidentiality of any Proprietary Information of
the disclosing party without the written consent of the disclosing party, and
shall not disclose the trade secrets, technical secrets and other Proprietary
Information of the other party to any third party.

 

9.3 The parties shall keep the confidentiality of the cooperation hereunder and
the contents of this agreement. Without prior written consent of the other
party, neither party shall disclose the cooperation hereunder and the contents
of this agreement to any third party.

 

10. Default Liability

 

Any failure of either party to perform the obligations hereunder shall be deemed
as the default. Either party, if confirming the default upon receipt of the
written notice or email notice of the other party thereabout, shall correct the
default within 20 days with written notice to the other party, or, if denying
the default, shall respond to the other party by written rejection or
explanation within 20 days. In this case, the parties may settle the dispute
upon consultation, or in accordance with the dispute provisions hereunder, the
default party shall indemnify the conforming party of the loss thus incurred.

 

XI. Liability Limitation

 

Either party shall be liable for any failure, partial or as a whole, to perform
the obligations hereunder due to the force majeure events, provided that the
affected party shall notify the other party and furnish the proof thereof within
15 days after the force majeure events. The parties shall continue to perform
this agreement after the force majeure event ends.

 

XII. Disputes

 

The parties may settle the dispute arising out of the performance of this
agreement via friendly consultation. Either party may submit the dispute failing
friendly consultation to Beijing Arbitration Committee for arbitration. The
arbitration award is final and binding upon the parties.



--------------------------------------------------------------------------------

XIII. Effectiveness, Modification, Termination and Renewal

 

13.1 This agreement takes effect on May 1, 2004, and remains valid until October
31, 2004. This agreement shall not take effect until the parties obtain the
legal qualification as set in clause 1.1. This agreement shall be automatically
renewed for 6 months in case neither party notifies the other party of
non-renewal within 30 days prior to the expiration date hereto in writing or by
email.

 

13.2 This agreement is made in 14 pages and 4 copies valid upon signatures and
stamps of the parties, with each party holding 2 copies of equal validity.

 

13.3 The exhibits hereunder constitute an integral part of this agreement with
equal validity.

 

13.4 In the term of this agreement, the parties may modify or terminate this
agreement via friendly consultation. Either party may notify the other party in
writing 30 days in advance of the intention to modify or terminate this
agreement. Any party terminating this agreement without the written consent of
the other party shall indemnify the other party of any loss thus incurred.

 

Party A (stamp): Beijing Mobile Communication Co., Ltd   Party B (stamp):
Beijing Sohu Internet Information Service Co., Ltd Authorized representative: Xu
Suming   Authorized representative: Que Hongyu Exhibits: 1. Procedures to Add
New Services     2. Monternet SMS Contents Regulations    